DETAILED ACTION
	This Office Action is in response to the Election filed on September 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-8 and 12-15 in the reply filed on September 29, 2021 is acknowledged.
Claims 9-11 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Houdt et al. (US 10,211,223 B2).

In re claims 2-6, Van Houdt et al. shows (figs. 1, 2) a base insulation layer disposed on the substrate to contact the gate structure, the ferroelectric layer, the channel layer, the source electrode structure, and the drain electrode structure, wherein the ferroelectric layer has a predetermined thickness in a third direction perpendicular to the first and second directions. The channel layer comprises a doped semiconductor material or metal oxide. Van Houdt does not specifically disclose discrete source or drain electrode structures, but since they are part of the channel structure, they would each have a pillar shape extending in the first direction. An insulation structure Van 
In re claims 7 and 8, Van Houdt et al. shows (figs. 1, 2) the gate insulation layer pattern separates the ferroelectric layer and the channel layer with the second direction and a third direction that is perpendicular to the first and second direction. The gate electrode layer pattern is disposed to contact the ferroelectric layer in the third direction, and wherein the gate insulation layer pattern is disposed to contact the source electrode structure and the drain electrode structure in the third direction.
In re claim 12, Van Houdt et al. shows (figs. 1, 2) a nonvolatile memory device comprising: a substrate (100) having an upper surface (101); a gate structure (102) disposed over the substrate, the gate structure comprising at least one gate electrode layer pattern (121) and at least one gate insulation layer pattern (120), which are alternately stacked along a first direction perpendicular to the upper surface, wherein the gate structure extends in a second direction perpendicular to the first direction; a ferroelectric layer (132) disposed on at least a portion of one sidewall surface of the gate structure, wherein the one sidewall surface of the gate structure forms a plane substantially parallel to the first and second directions; a source electrode structure and a drain electrode structure (col. 7, lines 10-37) spaced apart from each other in the second direction, each disposed over the substrate and each disposed on the ferroelectric layer; and a channel structure (133) disposed over the substrate and disposed between the source electrode structure and the drain electrode structure.
In re claims 13-15, (col. 7, lines 10-37) a base insulation layer (lower bottom layer 120) disposed on the substrate to contact the gate structure, the ferroelectric .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koldiaev et al. (US Pub. 2014/0103414 A1), Augusto (US Pub. 2005/0072988 A1), Chen (US 10,825,834 B1), Liu (US Pub. 2019/0123061 A1), and Ramaswamy et al. (US Pub. 2017/0358599 A1) also disclose various elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815